Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26, 2022 has been entered. 
Claims 1-12, 15, 20, and 25 are cancelled while claims 13-14, 18, and 23 are currently amended and new claims 28-34 have been added. Claims 13-14, 16-19, 21-24, and 26-34 are currently pending. 
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14, 16-19, 21-24, and 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over Turull et al (US PGPub No: 2020/0310828) in view of Krӧhling et al (US Patent No: 11,050,607), hereafter referred to as Turull and Krӧhling, respectively.

With regards to claim 13, Turull teaches through Krӧhling, a storage device comprising: a computational storage function (CSF) library capable of being stored at the storage device; a plurality of computational storage engines (CSEs) that are programmable to execute one or more CSFs included in the CSF library, wherein the plurality of CSEs are configurable slots of a programmable logic (Turull teaches a network that supports FaaS and as a result supports functions that are part of a library; see paragraph 93, Turull.  The functions make calls to other functions; see paragraph 93, Turull. Turull explains how a function A (first CSF) is associated with function manager 1 (first CSE) and a function B (second CSF) is associated with function manager 2 (second CSE); paragraph 85, Turull. Figure 4 illustrates how each FM (FM1 in this illustration), has a processor P; see Figure 4, Turull. Processor P can comprise an ASIC (an ASIC is a programmable logic with slot(s), based on this present application’s specifications); see paragraph 82, Turull); 
and control circuitry capable to: cause a first CSE from among the plurality of CSEs to be programmed to execute a first CSF included in the CSF library, execution of the first CSF to include use of first input data stored at the storage device to generate first output data; and cause a second CSE from among the plurality of CSEs to be programmed to execute a second CSF included in the CSF library, execution of the second CSF to include use of the first output data to generate second output data (Turull teaches a function A (first CSF) associated with function manager 1 (first CSE) and a function B (second CSF) associated with function manager 2 (second CSE); paragraph 85, Turull.  See below for use of first output by a second function to generate a second output).
While Turull supports FaaS in a network resulting in support for functions and also mentions chain of calls (see paragraph 93, Turull), Turull does not explicitly teach the claimed use of a first output data by a second function/CSF to generate a second output. In the same field of endeavor, Krӧhling also teaches a network that supports FaaS; see abstract. In particular, Krӧhling teaches how an output of a first function is an input of a second function; see claim 8, Krӧhling.  This is known as a chained set of functions; see column 6, lines 26-30, Krӧhling. By chaining functions together, the network can save in processing cycles; see column 6, lines 53-55, Krӧhling. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Krӧhling with those of Turull, to preserve processing cycles.

With regards to claims 14, 19, and 24, Turull teaches through Krӧhling, the storage device further comprising the control circuitry capable to: cause the second output data to be stored in a mass storage at the storage device 
Krӧhling teaches sending the processed request back to the server, the server having one/more storage devices that can be read by multiple devices; see column 7, lines 1-2 and column 8, lines 53-66, Krӧhling. While Turull supports FaaS in a network resulting in support for functions and also mentions chain of calls (see paragraph 93, Turull), Turull does not explicitly teach the claimed use of a first output data by a second function/CSF to generate a second output. In the same field of endeavor, Krӧhling also teaches a network that supports FaaS; see abstract. In particular, Krӧhling teaches how an output of a first function is an input of a second function; see claim 8, Krӧhling.  This is known as a chained set of functions; see column 6, lines 26-30, Krӧhling. By chaining functions together, the network can save in processing cycles; see column 6, lines 53-55, Krӧhling. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Krӧhling with those of Turull, to preserve processing cycles.

With regards to claims 16, 21, 26, and 33, Turull teaches through Krӧhling, the storage device comprising the first CSF and the second CSF included in a pipeline CSF, wherein the first CSF and the second CSF are different CSFs. 
Krӧhling explains chained sets of functions serve as a pipeline; see column 6, lines 26-28, Krӧhling). By chaining functions together, the network can save in processing cycles; see column 6, lines 53-55, Krӧhling. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Krӧhling with those of Turull, to preserve processing cycles.

With regards to claims 17, 22, 27, and 34, Turull teaches through Krӧhling, the storage device wherein the first CSF is an encryption CSF to decrypt the first input data and the second CSF is a compression CSF to decompress the first output data. 
Krӧhling explains chained sets of functions serve as a pipeline; see column 6, lines 26-28, Krӧhling. The functions can include HTTPS and SSL (i.e. encryption) and TLS (i.e. compression/decompression); see column 3, lines 29-47, Krӧhling.  By chaining functions together, the network can save in processing cycles; see column 6, lines 53-55, Krӧhling. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Krӧhling with those of Turull, to preserve processing cycles. 

With regards to claim 18, Turull teaches through Krӧhling, at least one non-transitory computer-readable medium, comprising instructions that when executed by control circuitry of a storage device, cause the control circuitry to: cause a first computational storage engine (CSE) at the storage device to execute a first computational storage function (CSF) included in a CSF library stored at the storage device, execution of the first CSF to include use of first input data stored at the storage device to generate first output data, wherein the first CSE is a first configurable slot of a programmable logic and the second CSE is a second configurable slot of the programmable logic (Turull teaches a network that supports FaaS and as a result supports functions that are part of a library; see paragraph 93, Turull.  The functions make calls to other functions; see paragraph 93, Turull. Turull explains how a function A (first CSF) is associated with function manager 1 (first CSE) and a function B (second CSF) is associated with function manager 2 (second CSE); paragraph 85, Turull. Figure 4 illustrates how each FM (FM1 in this illustration), has a processor P; see Figure 4, Turull. Processor P can comprise an ASIC (an ASIC is a programmable logic with slot(s), based on this present application’s specifications); see paragraph 82, Turull); 
and cause a second CSE to execute a second CSF included in the CSF library, execution of the second CSF to include use of the first output data to generate second output data (Turull teaches a function A (first CSF) associated with function manager 1 (first CSE) and a function B (second CSF) associated with function manager 2 (second CSE); paragraph 85, Turull.  See below for use of first output by a second function to generate a second output).
While Turull supports FaaS in a network resulting in support for functions and also mentions chain of calls (see paragraph 93, Turull), Turull does not explicitly teach the claimed use of a first output data by a second function/CSF to generate a second output. In the same field of endeavor, Krӧhling also teaches a network that supports FaaS; see abstract. In particular, Krӧhling teaches how an output of a first function is an input of a second function; see claim 8, Krӧhling.  This is known as a chained set of functions; see column 6, lines 26-30, Krӧhling. By chaining functions together, the network can save in processing cycles; see column 6, lines 53-55, Krӧhling. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Krӧhling with those of Turull, to preserve processing cycles.

With regards to claim 23, Turull teaches through Krӧhling, a method comprising: causing a first computational storage engine (CSE) at a storage device to execute a first computational storage function (CSF) included in a CSF library stored at the storage device, execution of the first CSF to include use of first input data stored at the storage device to generate first output data (Turull teaches a network that supports FaaS and as a result supports functions that are part of a library; see paragraph 93, Turull.  The functions make calls to other functions; see paragraph 93, Turull); 
and causing a second CSE to execute a second CSF included in the CSF library, execution of the second CSF to include use of the first output data to generate second output data, wherein the first CSE is first configurable slot of a programmable logic and the second CSE is a second configurable slot of the programmable logic (Turull teaches a function A (first CSF) associated with function manager 1 (first CSE) and a function B (second CSF) associated with function manager 2 (second CSE); paragraph 85, Turull.  Figure 4 illustrates how each FM (FM1 in this illustration), has a processor P; see Figure 4, Turull. Processor P can comprise an ASIC (an ASIC is a programmable logic with slot(s), based on this present application’s specifications); see paragraph 82, Turull. See below for use of first output by a second function to generate a second output).
While Turull supports FaaS in a network resulting in support for functions and also mentions chain of calls (see paragraph 93, Turull), Turull does not explicitly teach the claimed use of a first output data by a second function/CSF to generate a second output. In the same field of endeavor, Krӧhling also teaches a network that supports FaaS; see abstract. In particular, Krӧhling teaches how an output of a first function is an input of a second function; see claim 8, Krӧhling.  This is known as a chained set of functions; see column 6, lines 26-30, Krӧhling. By chaining functions together, the network can save in processing cycles; see column 6, lines 53-55, Krӧhling. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Krӧhling with those of Turull, to preserve processing cycles.

With regards to claims 28, 29, 30, and 32, Turull teaches through Krӧhling, the method wherein the programmable logic comprises a field programmable gate array (FPGA) or an application specific integrated circuit (ASIC) (Turull explains in Figure 4 how each FM (FM1 in this illustration), has a processor P; see Figure 4, Turull. Processor P can comprise an ASIC (an ASIC is a programmable logic with slot(s), based on this present application’s specifications); see paragraph 82, Turull). 

With regards to claim 31, Turull teaches through Krӧhling, a storage device comprising: a mass storage to include a solid-state drive; and a computational storage function (CSF) library capable of being stored at the storage device; a plurality of computational storage engines (CSEs) that are programmable to execute one or more CSFs included in the CSF library, wherein the plurality of CSEs are configurable slots of a programmable logic (Turull teaches a network that supports FaaS and as a result supports functions that are part of a library; see paragraph 93, Turull.  The functions make calls to other functions; see paragraph 93, Turull. Turull explains how a function A (first CSF) is associated with function manager 1 (first CSE) and a function B (second CSF) is associated with function manager 2 (second CSE); paragraph 85, Turull. Figure 4 illustrates how each FM (FM1 in this illustration), has a processor P; see Figure 4, Turull. Processor P can comprise an ASIC (an ASIC is a programmable logic with slot(s), based on this present application’s specifications); see paragraph 82, Turull); 
and control circuitry capable to: cause a first CSE from among the plurality of CSEs to be programmed to execute a first CSF included in the CSF library, execution of the first CSF to include use of first input data stored at the storage device to generate first output data; and cause a second CSE from among the plurality of CSEs to be programmed to execute a second CSF included in the CSF library, execution of the second CSF to include use of the first output data to generate second output data; and cause the second output data to be stored in the mass storage (Turull teaches a function A (first CSF) associated with function manager 1 (first CSE) and a function B (second CSF) associated with function manager 2 (second CSE); paragraph 85, Turull.  See below for use of first output by a second function to generate a second output).
While Turull supports FaaS in a network resulting in support for functions and also mentions chain of calls (see paragraph 93, Turull), Turull does not explicitly teach the claimed use of a first output data by a second function/CSF to generate a second output. In the same field of endeavor, Krӧhling also teaches a network that supports FaaS; see abstract. In particular, Krӧhling teaches how an output of a first function is an input of a second function; see claim 8, Krӧhling.  This is known as a chained set of functions; see column 6, lines 26-30, Krӧhling. Krӧhling also teaches sending the processed request back to the server, the server having one/more storage devices that can be read by multiple devices; see column 7, lines 1-2 and column 8, lines 53-66, Krӧhling. By chaining functions together, the network can save in processing cycles; see column 6, lines 53-55, Krӧhling. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Krӧhling with those of Turull, to preserve processing cycles.
 

 Response to Arguments
Applicant's arguments filed August 26, 2022 have been considered but they are not deemed fully persuasive. The following are the examiner’s response to the applicant’s principle argument.
The principle argument presented by the applicant alleges that replacing the previously claimed FPGA with “programmable logic” results in similar subject matter and therefore should be allowable for the previously cited reasons. However the examiner does not fully agree with applicant’s assertion. While FPGA and “programmable logic” are similar, they are not equal. Based on paragraph 23 of the present application’s specifications, “programmable logic” comprises FPGA, CPU, GPU, ASIC, amongst other programming logics. Turull teaches at least one such embodiment. In particular, Turull explains how a function A (first CSF) is associated with function manager 1 (first CSE) and a function B (second CSF) is associated with function manager 2 (second CSE); paragraph 85, Turull. Figure 4, of Turull, illustrates how each FM (FM1 in this illustration), has a processor P; see Figure 4, Turull. The FM being a function manager. Processor P can comprise an ASIC (an ASIC is a programmable logic with slot(s), based on this present application’s specifications); see paragraph 82, Turull. As such, Turull satisfies the amended limitation and the amended claims are no longer allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455